DOWLING, J.
This proceeding was instituted in August, 1904. The law as it then stood authorized the granting of extra allowances to commissioners in certain difficult cases. It is conceded that the commissioners had before them for decision, questions of such difficulty that they are entitled to extra allowances, if the law permits their being awarded.
The objection is made that chapter 658, p. 1684, Laws 1906, prevents the granting of such allowances. The answer to this is that by the very terms of that act it had no application to pending proceedings, where the duties imposed or acts required to be done thereby had theretofore been performed. Concededly the commissioners herein had, before the passage of said act, performed their duties. The act of 1906, in my opinion, had and has no application to proceedings pending at the time of its passage in which any steps had actually been taken by commissioners. It established in many respects a new procedure as to various details of condemnation proceedings inconsistent with the theory of any previous action having been had by the commissioners. The corporation counsel has himself in this proceeding moved to tax the ordinary compensation of the commissioners upon the basis of the law as it stood prior to 1906, assuming that the law of 1906 had no application, to proceedings then pending. In this, so far as it applied to proceedings wherein the commissioners had entered upon the discharge of their duties, I believe he is clearly right.
Motion for extra allowance granted.